Name: 2001/859/EC: Decision of the European Parliament of 24 October 2001 on the accounts of the sixth, seventh and eighth European Development Funds for the financial year 1999
 Type: Decision
 Subject Matter: accounting;  cooperation policy;  budget;  EU institutions and European civil service
 Date Published: 2001-12-06

 Avis juridique important|32001D08592001/859/EC: Decision of the European Parliament of 24 October 2001 on the accounts of the sixth, seventh and eighth European Development Funds for the financial year 1999 Official Journal L 321 , 06/12/2001 P. 0030 - 0030Decision of the European Parliamentof 24 October 2001on the accounts of the sixth, seventh and eighth European Development Funds for the financial year 1999(2001/859/EC)THE EUROPEAN PARLIAMENT,Having regard to the balance sheets and accounts of the sixth, seventh and eighth European Development Funds for the financial year 1999 (COM(2000) 357 - C5-0257/2000),Having regard to Article 74 of the Financial Regulation of 16 June 1998 applicable to development finance cooperation under the fourth ACP-EC Convention(1),Having regard to Rule 93 of and Annex V to its Rules of Procedure,Having regard to the Council recommendations of 14 March 2001 concerning the discharge to be given to the Commission in respect of the implementation of the operations of the European Development Funds for the financial year 1999 (6536/2001 - C5-0122/2001, 6537/2001 - C5-0123/2001, 6538/2001 - C5-0124/2001),Having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (A5-0109/2001),Having regard to the second report of the Committee on Budgetary Control (A5-0337/2001),1. Notes that the financial situation of the sixth, seventh and eighth EDF as at 31 December 1999 was as follows:>TABLE>2. Instructs its President to forward this decision to the Council, the Commission, the Court of Justice, the Court of Auditors, the European Investment Bank and the other Community institutions, and to have it published in the Official Journal (L series).The Secretary-GeneralJulian PriestleyThe PresidentNicole Fontaine(1) OJ L 191, 7.7.1998, p. 53.